Exhibit 23.1 Killman, Murrell & Company P.C. Certified Public Accountants 1931 E. 37th Street, Suite 7 3300 North ‘A’ Street, Building 4, Suite 200 2626 Royal Circle Odessa, Texas 79762 Midland, Texas 79705 Kingwood, Texas 77339 (432) 363-0067 (432) 686-9381 (281) 359-7224 Fax (432) 363-0376 Fax (432) 684-6722 Fax (281) 359-7112 Consent of Killman, Murrell & Company, P.C., Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement (Form S-8, No.-­­) of Nitro Petroleum, Inc. for our report dated May 17, 2010, with respect to the financial statements of Nitro Petroleum, Inc. included in its Annual Report (Form 10-K), as amended for the year ended January 31, 2010, filed with the Securities and Exchange Commission.We also consent to the reference to us and to our report dated May 17, 2010,under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/Killman, Murrell & Company, P.C. Killman, Murrell & Company, P.C. Odessa,
